MORROW, Presiding Judge.
Theft is the offense; penalty assessed at confinement in the penitentiary for two years.
The evidence heard before the trial court it not brought up for review. The indictment appears regular and regularly presented.
There are no bills of exception making complaint of the procedure in the trial court. There are exceptions to the charge of the court, but the absence of the facts precludes the appraisement of the complaints.
In the absence of knowledge of the facts that were before the court, the complaint of the argument of counsel for the state presented in the motion for new trial cannot be made the basis of a reversal.
The judgment is affirmed.

Affirmed.